NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      OCT 30 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

JOHN TOMA,                                      No.    18-16523

                 Plaintiff-Appellant,           D.C. No. 1:16-cv-00499-RLP

  v.
                                                MEMORANDUM*
UNIVERSITY OF HAWAII,

                 Defendant-Appellee.

                    Appeal from the United States District Court
                              for the District of Hawaii
                   Richard L. Puglisi, Magistrate Judge, Presiding

                            Submitted October 23, 2019**
                            University of Hawaii Manoa

Before: GRABER, M. SMITH, and WATFORD, Circuit Judges.

        Plaintiff-Appellant John Toma alleged that he was discriminated against on

the basis of his disability when he was dismissed from Defendant-Appellant

University of Hawaii’s (the University) medical school, in violation of the

Americans with Disabilities Act and the Rehabilitation Act. 29 U.S.C. § 794; 42


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

Panel
U.S.C. § 12132. We assume, without deciding, that Toma’s depression qualified

as a disability under both statutes.

        The district court granted summary judgment for the University, ruling that

Toma could not make out a prima facie claim of discrimination under either

statute. Because of his checkered academic career, Toma could not show that he

was otherwise qualified to remain at the school or that his dismissal was solely due

to his disability. See Wong v. Regents of Univ. of Cal., 192 F.3d 807, 816–17 (9th

Cir. 1999); Zukle v. Regents of Univ. of Cal., 166 F.3d 1041, 1045–46 (9th Cir.

1999). Even considering Toma’s allegedly waived arguments and allegedly

erroneously excluded evidence, we agree. The facts undisputed by the parties

show that Toma was not an otherwise qualified student and that the University did

not dismiss him solely because of his disability.

        AFFIRMED.




Panel                                     2